Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14,  none of the prior art of record specifies or makes obvious  A method for detecting alpha particle radiation, the method comprising: (i) placing a capsule composition and esterase in contact with each other in a location where the presence of alpha particle radiation is being determined, wherein said capsule composition comprises: (a) polyester shells having a thickness of no more than 20 microns, and (b) a solution containing a visual or olfactory indicator, wherein said solution is encapsulated by said polyester shells; (ii) waiting a period of time for the esterase to degrade the polyester shells, wherein said period of time is insufficient for the esterase to cause leakage of the solution from the capsule composition in the absence of alpha particle radiation, while said period of time is sufficient for alpha particle radiation, if present, to degrade the polyester shells to the extent that leakage from the capsule composition would occur; and (iii) observing whether leakage from the capsule composition occurs at the completion of said period of time to determine whether alpha particle radiation is present.
The balance of claims are allowable for at least the above-mentioned reasons.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being rejected by Gaumet et al. (Fluorescent biodegradable PLGA particles with narrow size distributions: Preparation by means of selective centrifugation; September 2007).
Regarding claim 1, Gaumet discloses a capsule composition comprising: (a) a polyester shell having a thickness of no more than 20 microns (Abstract - he particles were produced using a polyester, poly(d,l-lactide-co-glycolide) acid), and (b) a solution containing a visual indicator (Materials 2.1 - The fluorescent dye 3,3∗-dioctadecyloxacarbo-cyanine perchlorate), wherein said solution is encapsulated by said polyester shell (Nanoparticles and microparticles were obtained by theemulsion-evaporation (EE) process. The fluorescent dye, DiO,was encapsulated into particles after solubilization in the organic phase.).
Regarding claim 2, Gaumet discloses the capsule composition of claim 1.  Gaumet further discloses wherein said polyester is a polyhydroxyalkanoate having the following structure:wherein R1 is selected from a hydrogen atom or hydrocarbon group, t is an integer from 0 to 4, n is an integer of at least 10, and said structure can be a homopolymer or copolymer (Materials 2.1 -particles were produced using a polyester, poly(d,l-lactide-co-glycolide) acid).
Regarding claim 3, Gaumet discloses the capsule composition of claim 1.  Gaumet further discloses wherein said polyhydroxyalkanoate is selected from the group consisting of polylactic acid, polyglycolic acid, poly(3-hydroxypropionic acid), poly(hydroxybutyric acid)s, poly(hydroxyvaleric acid)s, poly(hydroxyhexanoic acid)s, polycaprolactone, polymandelic acid, and copolymers thereof (Materials 2.1 -particles were produced using a polyester, poly(d,l-lactide-co-glycolide) acid).
Regarding claim 4, Gaumet discloses the capsule composition of claim 2.  Gaumet further discloses wherein said polyhydroxyalkanoate comprises polylactic acid, polyglycolic acid, or copolymer thereof (Materials 2.1 -particles were produced using a polyester, poly(d,l-lactide-co-glycolide) acid).
Regarding claim 5, Gaumet discloses the capsule composition of claim 2.  Gaumet further discloses wherein said polyhydroxyalkanoate comprises a copolymer of lactic acid and glycolic acid (Materials 2.1 -particles were produced using a polyester, poly(d,l-lactide-co-glycolide) acid).
Regarding claim 10, Gaumet discloses the capsule composition of claim 1.  Gaumet further discloses wherein said polyester is acid-terminated (Materials 2.1 -particles were produced using a polyester, poly(d,l-lactide-co-glycolide) acid).
Regarding claim 11, Gaumet discloses the capsule composition of claim 1.  Gaumet further discloses wherein said polyester is ester-terminated (Material 2.1 - polyester, poly(d,l-lactide-co-glycolide) acid)
Regarding claim 12, Gaumet discloses the capsule composition of claim 1.  Gaumet further discloses wherein said visual indicator is a fluorophore (Materials 2.1 - fluorescent dye).
Regarding claim 13, Gaumet discloses the capsule composition of claim 1.  Gaumet further discloses wherein said visual indicator is a non- fluorophore dye (Section 2.2.4.3- Hydrophilicity - dye hydrophilic dye rose bengal (RB) onto the particles)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gaumet et al. (Fluorescent biodegradable PLGA particles with narrow size distributions: Preparation by means of selective centrifugation; September 2007).

Regarding claim 6, Gaumet discloses the capsule composition of claim 5.  Gaumet does not explicitly disclose wherein said lactic acid and glycolic acid units in said copolymer are independently present in a molar amount of 40-60%, wherein the molar amounts of lactic acid and glycolic acid units sum to 100%.
However the specification of ratios is obvious in order to achieve a desired result and not patentable in view of In Gardner v. TEC Systems, Inc..
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 7, Gaumet discloses the capsule composition of claim 1.  Gaumet does not explicitly disclose wherein said polyester has a number-average or weight-average molecular weight of at least 20,000 g/mol.
However the specification of a dimension is obvious in order to achieve a desired result and not patentable in view of In Gardner v. TEC Systems, Inc..
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 8, Gaumet discloses the capsule composition of claim 1.  Gaumet does not explicitly disclose wherein said polyester has a number-average or weight-average molecular weight of at least 30,000 g/mol.
However the specification of a dimension is obvious in order to achieve a desired result and not patentable in view of In Gardner v. TEC Systems, Inc..
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 9, Gaumet discloses the capsule composition of claim 1.  Gaumet does not explicitly disclose wherein said polyester has a number-average or weight-average molecular weight of at least 40,000 g/mol.
However the specification of a dimension is obvious in order to achieve a desired result and not patentable in view of In Gardner v. TEC Systems, Inc..
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884